Citation Nr: 1826544	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-34 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether an overpayment of VA disability compensation in the amount of $6,067.67 was created by the removal of an ex-spouse as a dependent spouse is valid.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Roanoke, Virginia RO subsequently acquired jurisdiction.

The September 2012 decision determined that an overpayment had occurred as a result of VA's removal of the Veteran's ex-spouse as a dependent.  Furthermore, May 1, 2012 was established as the effective date for adding the Veteran's current spouse and his five stepchildren as dependents.  An administrative decision of January 2013 denied the Veteran's January 2013 request for a waiver of recovery of the overpayment.


FINDINGS OF FACT

1.  The Veteran and his first spouse [REDACTED] became divorced in August 2006.

2.  The Veteran continued to receive an additional allowance in VA compensation for his ex-spouse until September 2012.

3.  The Veteran and [REDACTED] divorced on August [REDACTED], 2006.

4.  The Veteran married [REDACTED] on July [REDACTED], 2009.

5.  On April 24, 2012, VA received VA-Form 21-686c, Declaration of Status of Dependents, in which the Veteran reported that he became divorced from [REDACTED] on August [REDACTED], 2006; that he married [REDACTED] on July [REDACTED], 2009; and that he wished to add spouse [REDACTED] and stepchildren [REDACTED], [REDACTED], [REDACTED], and [REDACTED] as dependents.


CONCLUSION OF LAW

An overpayment of $6,067.67 of VA compensation benefits due to the removal of additional allowance for an ex-spouse was properly created, and the debt is valid.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.500 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Notice under the Veterans Claims Assistance Act of 2000 requires that the claimant be notified, prior to an initial decision in the matter, as to any information and evidence not of record 1) that is necessary to substantiate the claim; 2) that VA will seek to provide; and 3) that the claimant is expected to provide.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA applies to the instant appeal relating to the effective date of additional dependent compensation awarded pursuant to 38 U.S.C. § 1115.

The Veteran was not given VCAA notice prior to the September 2012 administrative decision that established the effective date of the award of dependent benefits.  The September 2012 notice of administrative decision explained the basis of the decision and informed the Veteran as to what to do if he disagreed and whom to contact for questions or assistance.  The agency of original jurisdiction (AOJ) subsequently readjudicated the claim in a July 2014 statement of the case (SOC) based on all the evidence.  Generally, the issuance of fully compliant notice followed by readjudication of the claim, such as an SOC, is sufficient to cure a timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has not been prejudiced by any deficiency of notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  The Veteran has presented argument in support of his challenge of the validity of the finding of an overpayment and of the effective date for adding his current spouse and stepchildren as dependents.  See NOD of September 2012; VA Form 9 of September 2014.  No error can be predicated on insufficiency of notice if the purpose of the notice has been served.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974).  Here a remand for additional notice would not benefit the Veteran and would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has not raised an issue with respect to the duty to notify or assist.  The Board is not required to search the record for procedural arguments not raised by the claimant.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty-to-assist).

II.  Legal Criteria

A veteran receiving compensation for disability rated at 30 percent or more may be entitled to additional compensation for dependents.  See 38 U.S.C. § 1115 (2012); 38 C.F.R. § 3.4(b)(2) (2017).  The additional compensation shall be payable from the effective date of the required rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  See 38 U.S.C. § 5110(f) (2012).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962 (2017).

For a determination that an overpayment was not properly created, and is therefore invalid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  See VA General Counsel Precedential Opinion VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of, nor should have been aware of, the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  See 38 U.S.C. §§ 5112(b)(9), (10) (2012); 38 C.F.R. § 3.500(b)(2) (2017); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments were erroneous.

A recipient of VA compensation benefits must notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  Such circumstances include changes in income, marital status, and dependency status.  See 38 C.F.R. § 3.660(a)(1) (2017).  Where the dependency of another person ceased on or after October 1, 1982, due to marriage annulment, divorce, or death, the reduction or discontinuance shall be effective the last day of the month in which dependency ceased.  See 38 U.S.C. § 5112 (b)(2) (2012); 38 C.F.R. § 3.660(a)(2) (2017).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  See 38 C.F.R. § 3.660(a)(3) (2017).

The effective date of awards of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; or (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  The "date of claim" means the following, in order of applicability: (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; (2) otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of the Department of Veterans Affairs request.  See 38 C.F.R. § 3.401(b) (2017).

Under 38 U.S.C. § 1135 , any veteran entitled to compensation at the rates provided in section 1134 (rates of peacetime disability compensation), and whose disability is rated not less than 30 percent, shall be entitled to additional monthly compensation for dependents as provided in section 1115.  Under 38 U.S.C. § 5112 , the effective date of a reduction or discontinuance of disability compensation, when by reason of divorce from a dependent of the payee, shall be the last day of the month in which such divorce occurs.

The earliest date that payment for an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31 (2017).

Regarding the submission of information affecting entitlement to benefits, generally, VA may take action affecting entitlement to benefits based on oral or written information or statements provided to VA by a beneficiary or his or her fiduciary.  See 38 C.F.R. § 3.213 (2017).  Regarding a change of status affecting entitlement, for the purposes of establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204.  Such requirements include proof of dissolution of marriage along with the date (month and year) and place of the event.  See 38 C.F.R. § 3.204 (2017).

When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102 (2017).

III.  Analysis

In August 2005, the Veteran's service-connected compensation included payment for two dependents, spouse [REDACTED] and child [REDACTED].  A VA letter of August 2005 informed the Veteran that he should "let us know right away if there is any change in the status of your dependents."

The Veteran and spouse [REDACTED] divorced on August [REDACTED], 2006.

The Veteran married spouse [REDACTED] on July [REDACTED], 2009.

On April 24, 2012, VA received VA-Form 21-686c, Declaration of Status of Dependents, in which the Veteran reported that he became divorced from [REDACTED] on August [REDACTED], 2006; that he married [REDACTED] on July [REDACTED], 2009; and that he wished to add spouse [REDACTED] and children [REDACTED], [REDACTED], [REDACTED], and [REDACTED] as dependents.

An administrative decision of September 2012 removed [REDACTED] as the Veteran's dependent with an effective date of September 1, 2006, and added spouse [REDACTED] and dependent children [REDACTED], [REDACTED], [REDACTED], and [REDACTED] as dependents with an effective date of May 1, 2012.

An October 2012 letter from VA's Debt Management Center informed the Veteran of an overpayment of $6,067.67 resulting from dependent benefit payments that continued for [REDACTED] following the August 2006 divorce.  The Veteran was also informed that the overpayment amount would be withheld from his benefit payments according to a schedule until the overpaid amount is recouped.

The Board determines that an overpayment of $6,067.67 of VA compensation due to the removal of additional allowance for ex-spouse was properly created and that the debt is valid.  The Veteran divorced [REDACTED] in August 2006 and was thereafter not entitled to additional benefits based on [REDACTED]'s status as a dependent spouse.  The record reflects that the Veteran was notified of his responsibility to notify VA of any change in the status of his dependents.  The Veteran did not inform VA of his divorce, current spouse, and four dependent stepchildren until April 2012.  Because the Veteran had knowledge of the erroneous award and failed to promptly notify VA of his August 2006 divorce, he contributed to VA's payment of the erroneous award.  Thus the creation of the overpayment was not a result of sole VA administrative error.  See 38 U.S.C. §§ 5112(b)(9), (10) (2012); 38 C.F.R. § 3.500 (2017).

Due to the inconsistency and implausibility of his statements, the Board does not find the Veteran to be credible in his assertion that he informed the Winston-Salem RO by telephone in August 2006 that he was now divorced.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995).  He has also stated that he was unaware that changes in family status would affect VA benefit payments.  See notice of disagreement of October 2013.  It is not plausible that the Veteran would both believe that a change in family status had no significance in terms of VA benefits and that he would telephone VA to report a change in family status.

The Veteran has argued that he should at least be granted an effective date earlier than May 1, 2012 for the award of dependency benefits for spouse [REDACTED] and four dependent stepchildren.  He specifically requests "back payment for 12 months of entitlement for 'married with 4 dependent daughters' for the 12-month period prior to April 14, 2012."  See VA Form 9 of September 2014.  The Veteran argues that, because he amended his VA E-Benefits page on April 14, 2012 by deleting the name of his ex-wife, [REDACTED], and adding the name of his current wife, [REDACTED], and those of the four dependent stepchildren, he is entitled to 12 months of payments prior to April 2012.  See VA Form 9 of September 2014.  He has also argued that the additional award for spouse [REDACTED] and the four children should have an effective date of July 2009, when the Veteran married [REDACTED] and the four children allegedly became dependents.  See Veteran's filing of October 2013.

Upon review of the entire record, the Board determines that the preponderance of the evidence is against finding entitlement to an effective date prior to May 1, 2012 for adding the Veteran's current spouse and four stepchildren as dependents.  The Veteran did not inform VA of the dependent status of his current spouse and four dependent stepchildren until April 2012.  Therefore, the earliest date for an additional award of compensation for those dependents is May 1, 2012, the first day of the calendar month following the month in which notice of the dependents' existence was received.  See 38 C.F.R. §§ 3.31, 3.401(b) (2017).  The law does not provide for the back-dating of such an award, as requested by the Veteran, to 12 months prior to the date that VA was notified of the dependents' existence.  There is also no basis for assigning an effective date in July 2009, when the Veteran married current spouse [REDACTED] and the stepchildren allegedly became his dependents, because notice as to the dependents was not provided to VA until April 2012.


ORDER

The overpayment of VA disability compensation in the amount of $6,067.67 created by the removal of an ex-spouse as a dependent spouse is valid.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


